Citation Nr: 1626839	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  13-01 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served in the Army Reserve with periods of active duty from June 1990 to September 1990 and from May 1991 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the RO. 

The Veteran testified before the undersigned in an April 2016 hearing at the RO. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.


FINDINGS OF FACT

1. In a July 2005 rating decision, the Agency of Original Jurisdiction (AOJ) denied service connection for major depressive disorder and declined to reopen a previously denied claim of service connection for a mental condition; the Veteran did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the July 2005 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 




CONCLUSIONS OF LAW

1. The July 2005 rating decision that denied service connection for major depressive disorder and declined to reopen a claim of service connection for a mental condition is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the July 2005 decision denying service connection for major depressive disorder and declining to reopen a claim of service connection for a mental condition is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in July 2010. The claims were last adjudicated in August 2015.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. 

While the Veteran's testimony during his April 2016 hearing suggests there might be outstanding records that are pertinent to the issue currently on appeal, he was unable to remember facility names or physician names to allow for any meaningful search. Additionally, the undersigned held the record open an additional 30 days to allow the Veteran the opportunity to submit additional records or provide information that would allow VA to conduct a meaningful search for records but to date the Veteran has not submitted any additional records or provided any additional information that would allow VA to conduct a meaningful search for records. The duty to assist is not a one-way street. The Veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). Thus, no further efforts will be expended and the claim will be decided on the evidence of record.  

In addition, the Veteran was afforded VA examinations in connection with his claim for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claim, as the opinions was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

New and Material - Acquired Psychiatric Disorder

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied service connection for major depressive disorder and declined to reopen the Veteran's claim of service connection for a mental condition in a July 2005 rating decision. In particular, the RO found that although the Veteran was diagnosed with major depressive disorder, there was no record of treatment for depression in the service treatment records (i.e., though he had current disability there was no evidence his current major depressive disorder was related to the Veteran's period of service). Similarly, with regard to declining to reopen the denied claim of service connection for a mental condition, the RO found there continued to be no evidence of an in-service occurrence for a mental condition (despite noted complaints and diagnosis subsequent to service).  

The evidence in July 2005 included the service treatment records, post service private treatment records (dated from January 1996 to November 1998) that documented diagnosis of an acquired psychiatric disorder and contentions of the Veteran indicating his belief that if he had not joined the Army he might have turned out different (i.e., he thought he was too young to have joined in the first place) and that now he just wished that people would leave him alone. The Veteran was informed of this decision and apprised of his appellate rights, but he did not perfect a timely appeal. Therefore, the July 2005 rating decision became final. 38 C.F.R. § 20.1103. 

In June 2010, the Veteran requested that his claim be reopened. The evidence received since the July 2005 rating decision includes various lay statements submitted by the Veteran and his April 2016 hearing testimony reiterating his previously rejected assertions that he has current acquired psychiatric disorder due to event or incident of his period of service. The statements and hearing testimony are cumulative in nature and repetitive of his previous assertions. 

Further, the more recent VA treatment records do not serve to support his lay assertions that he has current acquired psychiatric disorder that onset due to event or incident of his period of service. In the June 2007 report of VA examination, the psychologist diagnosed the Veteran with depression. However, the psychologist explained that the Veteran's primary mental health issue was his personality disorder with dependent, borderline and antisocial traits. The psychologist noted that the Veteran contended that he had been depressed since his time in the service but his contentions had not been verified. Rather, the psychologist considered the Veteran's report of mood instability, impulsivity, intense relationships and antisocial behavior to be much more a function of his personality disorder.  

In the January 2016 report of VA examination, the psychologist concluded that the Veteran had a personality disorder with antisocial and borderline features and an unspecified depressive disorder. The psychologist opined that the Veteran's personality disorder was not caused by or a result of his military service; rather, it represented a longstanding pattern of affective, behavioral and interpersonal instability that likely predated his military service. The psychologist also opined that the Veteran's unspecified depressive disorder was less likely as not caused by his military service. The psychologist explained that the Veteran's behavioral problems and subsequent discharge from the military were likely related to his personality disorder rather than any problems with depression at that time. The psychologist concluded that the Veteran's problems with depressed mood developed in response to other life stressors, including his current incarceration, and interpersonal difficulty.

These more recent VA examination reports confirm that the Veteran does not have an acquired psychiatric disorder that onset due to event or incident of his military service. The fact that his acquired psychiatric disorder was not related to service had been established previously. Thus, this evidence is cumulative.

The lack of a nexus between current diagnosed acquired psychiatric disorder and period of service is the basis for this continued denial of his claim. The examinations were fully adequate for an informed decision. Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for an acquired psychiatric disorder.   


ORDER

The application to reopen a claim for service connection for an acquired psychiatric disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


